USCA11 Case: 19-12790       Date Filed: 10/18/2021     Page: 1 of 5




                                              [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 19-12790
                    ____________________

MARILYN SANTOS,
Individually and as natural guardian of
G.S. and J.S. minor children,
MIRIAM TAPARI,
as Administrator of Desiana Santos' estate,
                                                Plaintiffs-Appellees,
versus
DEVON WILLIAM CARTER,
Deputy, et al.,


                                                        Defendants,
USCA11 Case: 19-12790           Date Filed: 10/18/2021       Page: 2 of 5




2                        Opinion of the Court                    19-12790

ROSS PROSEN,


                                                   Defendant-Appellant.


                       ____________________

            Appeal from the United States District Court
               for the Southern District of Georgia
            D.C. Docket No. 2:18-cv-00114-LGW-BWC
                     ____________________

Before JORDAN, NEWSOM, and ED CARNES, Circuit Judges.
PER CURIAM:
       The Estate of former Deputy Christopher Prosen appeals
the denial of its motion to dismiss the claim of the plaintiffs (Mari-
lyn Santos and Miriam Tapari) under 42 U.S.C. § 1983 for conspir-
acy to violate the Fourth Amendment. The Estate argues that Dep-
uty Prosen is entitled to qualified immunity. Following oral argu-
ment and a review of the record, we agree and reverse. 1
       The alleged conspiracy, as set out in Count II, involved an
agreement by Deputy Prosen and Deputy Devon Carter to violate
the Fourth Amendment rights of the children represented by the
plaintiffs through the unlawful detention of vehicles without

1We assume the parties’ familiarity with the record and set out only what is
necessary to explain our decision.
USCA11 Case: 19-12790         Date Filed: 10/18/2021    Page: 3 of 5




19-12790               Opinion of the Court                         3

probable cause and “the use of excessive force in the course of the
arrest or stop.” Amended Complaint at ¶ 48. This was done “for
the purpose of meeting monthly traffic citation ‘quotas’ demanded
by superiors of the Camden County Sheriff’s Office.” Id. at ¶ 49.
       A conspiracy under § 1983 requires (1) an agreement by two
or more individuals to deprive a person of his constitutional rights,
and (2) the commission of an overt act that results in “an actual
denial of one of his constitutional rights.” Weiland v. Palm Beach
Cty. Sheriff's Off., 792 F.3d 1313, 1327 (11th Cir. 2015) (citing Had-
ley v. Gutierrez, 526 F.3d 1324, 1332 (11th Cir. 2008)). See also
Beaman v. Freesmeyer, 776 F.3d 500, 510 (7th Cir. 2015); Pangburn
v. Culbertson, 200 F.3d 65, 72 (2d Cir. 1999); Askew v. Millerd, 191
F.3d 953, 957 (8th Cir. 1999). The complaint, therefore, had to
plausibly allege these elements. See generally Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 556–57 (2007).
        The plaintiffs allege that Deputy Prosen was not certified or
qualified to use a speed detection device to determine the speed of
a car, and that he was not qualified to visually estimate a vehicle’s
speed. See Amended Complaint at ¶ ¶ 12–14. But the complaint
never alleges that the truck in which the children were riding was
traveling within the posted speed limits on I-95. And there are no
allegations from which such an inference can be fairly drawn.
       So, even if Deputies Prosen and Carter generally agreed to
stop vehicles without probable cause, there is nothing in the com-
plaint to suggest that the truck here was stopped without probable
cause. As noted, the plaintiffs allege that Deputy Prosen violated
USCA11 Case: 19-12790             Date Filed: 10/18/2021         Page: 4 of 5




4                          Opinion of the Court                       19-12790

state law through his use of the speed detection device, and that he
was not qualified to visually estimate speed, but an officer’s trans-
gression of state law does not establish that the conduct violated
the Fourth Amendment. See Virginia v. Moore, 553 U.S. 164, 171–
73 (2008); Knight v. Jacobson, 300 F.3d 1272, 1276 (11th Cir. 2002). 2
        “Qualified immunity shields an officer from suit when she
makes a decision that, even if constitutionally deficient, reasonably
misapprehends the law governing the circumstances she con-
fronted.” Taylor v Riojas, 141 S.Ct. 52, 53 (2020) (internal quotation
marks and citation omitted). Without an allegation (or reasonable
inference) that the truck was traveling within the posted speed
limit, there is no overt act in furtherance of the alleged conspiracy
that caused the children harm. We therefore cannot say that the
plaintiffs have “overcome qualified immunity by [alleging] that the
absence of probable cause was clearly established.” Laskar v. Hurd,
972 F.3d 1278, 1295 (11th Cir. 2020).
       We recognize that there is a pending excessive force claim
against Deputy Carter for using the PIT maneuver and causing the
truck to overturn. But the district court ruled that Deputy Prosen

2 Though the results of a speed detection device used in violation of state law
may be inadmissible in a Georgia court, an officer’s visual estimation can be
sufficient to establish probable cause. See Stone v. State, 571 S.E.2d 488, 490
(2002) (holding that “[a]n officer's estimate of speed is sufficient to support a
conviction on a speeding violation.”). Despite the plaintiffs’ allegation that
Deputy Prosen was not qualified to visually estimate the speed of a car, noth-
ing in Stone indicates that Georgia has any certification process or procedure
to allow officers to make such a determination.
USCA11 Case: 19-12790             Date Filed: 10/18/2021         Page: 5 of 5




19-12790                   Opinion of the Court                                5

cannot be held substantively liable under the Fourth Amendment
for Deputy Carter’s actions, and noted that there are no allegations
that Deputy Prosen was aware that Deputy Carter was going to
perform a PIT maneuver. See D.E. 64 at 10. So Deputy Carter’s
actions do not constitute an overt act in furtherance of the alleged
§ 1983 conspiracy. 3
      We reverse the district court’s denial of qualified immunity
to Deputy Prosen.
        REVERSED.




3 Language inWeiland potentially leaves open the possibility for plaintiffs to
establish a § 1983 conspiracy claim by proving that the defendants agreed to
violate one constitutional right and that an overt act resulted in violation of a
different constitutional right. We express no view on this issue. Here the plain-
tiffs bracketed the excessive force claim in their complaint to the actions of
Deputy Carter. See Amended Complaint at ¶ 43. The plaintiffs, moreover, did
not address the alleged excessive force violation in Count II other than for a
conclusory statement that a violation has occurred. See id. at ¶ 48. “It is not
our job to divine a constitutional violation to support [a] conspiracy claim”
independent of the complaint. Hadley, 526 F.3d at 1332. In fact, we noted in
Weiland that plaintiffs must plead “a causal connection between the alleged
[conspiracy] and the specific deprivation of [the plaintiff’s] constitutional
rights.” Weiland, 792 F.3d at 1328. The plaintiffs do not allege any such con-
nection here.